Citation Nr: 1110952	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964; from April 1986 to September 1986; from May 1991 to September 1991; and, from September 1996 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a back disability.

During the course of the appeal the RO reopened the claim and denied service connection on the merits, as reflected in the Statement of the Case (SOC) issued in October 2008.  Never the less, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In his substantive appeal, received in November 2008, the Veteran requested a hearing before a Member of the Board at the RO.  He failed to appear at a hearing scheduled in April 2010, but subsequently requested the hearing be rescheduled, citing a family emergency that had caused him to miss the scheduled hearing.  The undersigned Veterans Law Judge approved rescheduling of the hearing, which was duly scheduled in December 2010.  However, neither the RO nor the Veteran's representative was able to contact the Veteran to notify him of the new hearing date, as his mail was returned as undeliverable and his last known telephone number was disconnected.  

In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  The Veteran's request for hearing was deemed to be withdrawn, and the file was returned to the Board for adjudication of the case on the merits of the existing record.

 
FINDINGS OF FACT

1.  Service connection for a back disorder was denied in an unappealed rating decision in January 2002.

2.  Evidence received since the January 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  A chronic low back disorder was not present until more than one year following the Veteran's discharge from service, and the Veteran's current low back disorder is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a back disorder.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  With respect to the reopened claim, the Board notes that the Veteran was provided a letter in November 2007 that contained all required notice; he had ample opportunity to respond prior to issuance of the April 2008 rating decision on appeal.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs) and VA and non-VA post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Also, the Veteran has been afforded appropriate VA examinations in response to his claim.  

Legal Principles

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Reopened Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-of-the-doubt rule does not apply when the issue is new and material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

Claim to Reopen

Historically, the RO denied service connection for a claimed back condition in a rating decision issued in March 2000 based on a finding the Veteran had not presented a well-grounded claim; the Veteran did not appeal.  In June 2001 the Veteran requested reopening of his claim, and the RO developed the claim on the merits in consideration of the recently-enacted VCAA.  The RO issued a rating decision in January 2002 that continued the denial of service connection for a back disorder; the Veteran was notified of the decision by a letter in January 2002 but again did not appeal.

The RO's rating decision of January 2002 is final.  38 C.F.R. § 20.302;

The January 2002 rating decision noted a recent VA examination in August 1999 in which the examiner's assessment was musculoskeletal back pain without evidence of structural disease.  The rating decision essentially denied service connection because there was no medical evidence of a current disorder of the back other than thoracolumbar scoliosis, which was identified as a congenital or developmental defect unrelated to service and not subject to service connection. 

Evidence received since the January 2002 rating decision includes the record of an October 2008 VA medical examination in which the examiner diagnosed degenerative disc disease (DDD) and spondylosis of the lumbar spine as well as thoracolumbar scoliosis.  Because diagnosis of a current disorder was one of the elements not present in January 2002, this evidence is sufficient to reopen the previously-denied claim.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

Reopened Claim

STRs during the Veteran's first period of service show no indication of any injuries to the spine or any recorded abnormality of the spine during service.  Report of medical examination in November 1963 showed clinical evaluation of the spine as "normal."  He was discharged in January 1964.

Reports of VA medical examinations in September 1970 and September 1980 are silent in regard to any abnormality of the spine.

The Veteran had a quadrennial physical examination in July 1987 as required by his status in the Active Guard and Reserve (AGR).  The Veteran denied a history recurrent back pain, and the examination report shows clinical evaluation of the spine as "normal." 

The Veteran has not asserted any back injury during his second period of service (April 1986 to September 1986) or his third period of active service (May 1991 to September 1991).

During the Veteran's fourth period of service (September 1996 to June 1997), STRs show treatment for back pain in January 1997, incurred while loading boxes into his car.  Clinical observation showed tenderness on the left side of the T8 vertebra; chest X-rays were normal.  The clinical impression was thoracic pain and muscle pain.

The Veteran was treated by VA in February 1998 for complaint of left rib cage pain for the past week, aggravated by movement.  Chest X-rays were negative for any obvious fracture.  The clinical impression was musculoskeletal pain.  Follow-up in March 1998 showed tenderness on the left 9th or 10th ribs and continued the previous clinical impression.

The Veteran had a VA medical examination in August 1999 in which he reported he slipped on ice in 1997 while in service, with subsequent intermittent low back pain and pain radiating down the buttocks to the knees.  Physical examination of the spine showed no spasm or tenderness, and range of motion (ROM) was normal.  X-rays of the spine showed normal lordosis and no evidence disc disease or facet joint degenerative changes, although there was a very mild thoracolumbar scoliosis.  The examiner's impression was musculoskeletal low back pain without evidence of significant structural disease, with no evidence on examination of weakened movement, significant paraspinous muscle spasm or pain and no evidence of incoordination or significant restriction of ROM.

The Veteran presented to the VA clinic in August 1999 for issues unrelated to the back.  He reported low back pain after injury to his back two years earlier, but stable for the past 3-4 months.  Clinical examination is silent in regard to any current observed back pain or abnormality.

A VA progress note dated in May 2000 states plain film X-rays showed mild lumbar degenerative changes without signs of fracture.  The back was grossly normal on clinical examination with no signs of neuropathy; the treatment plan was to treat the Veteran's complaints symptomatically. 

VA X-rays of the lumbosacral spine in September 2007 showed minimal scoliosis and facet joint degenerative changes at L4-5 and L5-S1.

Records from neurosurgeon Dr. MM dated in December 2007-January 2008 show treatment for complaint of pain in the low back and left flank, reportedly since a slip-and-fall accident in service in 1997.  Magnetic resonance imaging (MRI) showed evidence of DDD and spondylosis throughout the lumbar spine, and more importantly a lumbar scoliosis.  

The Veteran had a VA examination of the spine in October 2008, performed by a physician who reviewed the claims files and the medical record.  The examiner noted the entry in STRs showing treatment for thoracic pain in January 1997.  The Veteran complained that since his last VA examination in 1999 his back pain had worsened in severity and duration; it was no present constantly.  The examiner performed a clinical examination of the spine and noted observations in detail.  X-rays showed mild rotational scoliosis, no disc narrowing or spondylolisthesis, moderate degenerative sclerosis at L4-5 and L5-S1, no compression fracture and minimal degenerative changes in both sacroiliac (SI) joints.  

The examiner's diagnosis was DDD and spondylosis of the lumbar spine and thoracolumbar scoliosis.  The examiner stated an opinion that the Veteran's current back disorder was not caused by or a result on injury in service.  As rationale, the examiner stated that based on review of the medical records, medical literature and the examiner's own experience it was clear that the injury in  service affected the thoracic spine, whereas the current disorder was in the lower lumbar region.  There was no evidence of an injury to the lower lumbar region during service, so it was impossible to make a nexus in this case between service and the current disorder.

On review of the evidence above, the Board finds that service connection for a back disorder is not warranted.  The Veteran is shown to have had an injury to the thoracic region during service, but that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

In this case, there is no indication in VA or private treatment records of any diagnosed disorder in the region of T8 or T9, the region where the Veteran was injured in service.

The Veteran is shown to have a current lumbar spine disorder in the form of DDD with scoliosis, but the competent and uncontroverted medical opinion of record states the current lumbar spine disorder is not related to the in-service thoracic spine injury.  There is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In this case, he is competent to assert he has had back pain since he injured his thoracic spine during service.  However, there is no diagnosed disability of the thoracic spine, and pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted; see Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  The Veteran does have a diagnosed disability of the lumbar spine, but as noted above that disability is shown by medical opinion to be unrelated to the injury in service.

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a back disorder are not met; the claim must therefore be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

 
ORDER

New and material evidence having been received, reopening of the claim for service connection for a back disability is granted.

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


